Citation Nr: 1018521	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-21 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tinea 
pedis, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b), from April 13, 1998, through April 28, 
1999.

2.  Entitlement to a rating in excess of 50 percent for tinea 
pedis, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b), from April 29, 1999.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1999 rating decision in which the RO denied 
the Veteran's claim of a rating in excess of 10 percent for 
tinea pedis.  In March 2000, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2000, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in May 2000.

In April 2001, the Board remanded the claim then on appeal to 
the RO for further action, to include additional development 
of the evidence.  After completing the requested action, the 
RO granted an increased rating of 30 percent for tinea pedis, 
effective April 13, 1998 (as reflected in a January 2002 
supplemental SOC (SSOC)) and rating decision).  The SSOC 
indicates that the effective date was assigned based on an 
outpatient treatment record showing increased disability.  
The RO then returned the matter on appeal to the Board for 
further consideration.

In October 2003, the Board remanded the claim then on appeal 
to the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO/AMC granted an increase to a 50 percent 
disability rating, effective from April 29, 1999, the date of 
the Veteran's claim.  Such action was reflected in a 
September 2004 rating decision.

Thereafter, the Veteran filed a NOD with the September 2004 
rating decision in January 2005.  A SOC was issued in June 
2006, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in July 
2006.

Subsequent SSOCs, dated in April 2008, January 2009, April 
2009, and August 2009, continued the 50 percent rating for 
tinea pedis.  

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

During the Board hearing, the Veteran submitted additional 
evidence directly to the Board, with a waiver of initial RO 
consideration of the evidence.  This evidence includes a 
February 2010 article about tinea pedis and its 
complications, a VA treatment record dated in November 2006, 
and a private treatment record dated in March 2010.  See 
38 C.F.R. §§ 20.800, 20.1304 (2009).

As noted above, the RO assigned a 30 percent rating for tinea 
pedis for the period prior from April 13, 1998 through April 
28, 1999, and a 50 percent rating for tinea pedis from April 
29, 1999.  However, inasmuch as higher ratings for the 
disability are available before and after April 29, 1999, and 
the Veteran is presumed to seek the maximum available benefit 
for a disability, the Board has recharacterized the appeal as 
encompassing both matters set forth on the title page.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Board points out that, in a February 2002 written 
statement, the Veteran indicated that he wanted a 50 percent 
disability rating for his tinea pedis.  While that rating was 
assigned in a September 2004 rating decision, the Veteran 
then expressed disagreement with that decision.  As such, the 
Board finds that, despite his earlier statement, the Veteran 
is still seeking the highest available benefit, at each 
stage, for his disability.  The Board has further 
characterized each claim for higher rating as including 
extra-schedular consideration, consistent with assertions 
made by the Veteran and his representative during the Board 
hearing, and what the RO has actually adjudicated (see the 
April 2009 SSOC).  

The Board's decision addressing the claim for a rating in 
excess of 30 percent for tinea pedis, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), from April 
13, 1998, through April 28, 1999, is set forth below.  The 
claim for a rating in excess of 50 percent for tinea pedis, 
to include on an extra-schedular basis pursuant to 38 C.F.R. 
§ 3.321(b), from April 29, 1999, is addressed in the remand 
following the order; that matter is being remanded to the RO, 
via the AMC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the March 2010 hearing, the Veteran raised the issues of 
service connection for boils and bone spurs of the feet, 
claimed as secondary to his service-connected tinea pedis.  
In addition, the Veteran raised the issue of increased 
ratings for neuropathy of the right and left feet, each rated 
10 percent disabled.  As these claims have not yet been 
addressed by the RO, they are not properly before the Board, 
and are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the current claim for increase, from April 
13, 1998, through April 28, 1999, the Veteran's service-
connected tinea pedis was manifested by  no more than 
ulceration, without systemic or nervous manifestations, and 
the disability was not exceptionally repugnant.

3.  At no time from April 13, 1998, through April 28, 1999 
was the Veteran's tinea pedis shown to be so exceptional or 
unusual as to render the schedular criteria inadequate for 
rating the disability.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tinea 
pedis, to include on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b), from April 13, 1998, through April 28, 
1999, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Codes 7806, 7813 (as in effect prior to 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, the VCAA, and its implementing legal authority, 
was not in effect until after the period currently under 
consideration, the Board has, nonetheless, considered how the 
duties imposed thereby have generally been met in connection 
with the claim for higher rating.

In a January 2004 post-rating letter, the RO provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The Veteran was informed that, in order to substantiate his 
claim, the evidence needed to show that his service-connected 
disability had gotten worse.  Also, a July 2008 this letter 
provided the Veteran with general nformation pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  That letter 
also provided notice of the applicable rating criteria used 
to evaluate the Veteran's disability.

After issuance of the January 2004 and July 2008 letters, and 
opportunity for the Veteran to respond, the August 2009 SSOC 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, dated from April 1998 to January 1999.  
Also of record and considered in connection with the appeal 
is the transcript of the Veteran's March 2010 Board hearing, 
along with various written statements provided by the Veteran 
and by his representative, on his behalf.  The Board also 
finds that no additional RO action to further develop the 
record on the claim for a rating in excess of 30 percent for 
tinea pedis, prior to April 29, 1999, is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

Here, as indicated above,  pertinent to the current claim for 
increase, the RO has already assigned staged ratings for the 
Veteran's tinea pedis; hence, the Board must consider the 
propriety of the ratings at each stage, as well as whether 
any further staged rating is warranted.  As indicated, only 
the 30 percent rating assigned for the period from April 13, 
1998 through  April 28, 1999, is currently under 
consideration.  

The Board notes that, effective August 30, 2002, the portion 
of the rating schedule for evaluating skin disabilities was 
revised.  See 67 Fed. Reg. 49596-49599 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 
2000 (2000) and 7-2003 (2003).  

Here, the time period at issue is dated prior to the August 
30, 2002 regulatory changes.  Therefore, the Board will 
consider this claim under the former applicable criteria 
only.  The RO gave the Veteran notice of these criteria in a 
July 2008 letter.  Hence, there is no due process bar to the 
Board considering the claim under the former applicable 
rating criteria.

Under former Diagnostic Code 7813, as in effect prior to 
August 30, 2002, dermatophytosis is to be rated, unless 
otherwise provided, as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations.

Under former Diagnostic Code 7806, as in effect prior to 
August 30, 2002, eczema is rated 30 percent disabling for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating  required or ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. § 
4.118.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that, for the period  prior 
to April 29, 1999, a rating in excess of 30 percent for the 
Veteran's service-connected tinea pedis of both feet is not 
warranted.

An April 1998 VA treatment record indicates that the Veteran 
complained of bleeding between his toes.  On examination, 
there was significant maceration and whitish skin at most 
interdigital spaces on the feet.  There were no other 
findings.  The assessment was dermatophytosis.

A May 1998 VA outpatient record shows the Veteran had 
dermatophytosis and hyperkeratosis of the feet.  He had no 
acute problems.

A July 1998 VA treatment record reveals that the Veteran 
complained of athlete's foot.  On examination, there was some 
maceration of the interdigital spaces on both feet.

A December 1998 VA outpatient treatment record shows that the 
Veteran complained of athlete's foot for eleven years.  His 
employer would not allow him to wear anything other than 
leather shoes.  On examination, there was maceration and 
fissuration of the interdigital skin between the fourth and 
fifth toes of each foot.  The assessment was tinea pedis.

A January 1999 VA outpatient record indicates that the 
Veteran complained of a recurrent foot infection with a 
history of athlete's foot.  On examination, one foot had 
swollen toes, and the interdigital areas had ulceration.  The 
impression was athlete's foot with exacerbation and secondary 
infection.

A January 1999 VA outpatient treatment record shows that the 
Veteran had tinea pedis with a secondary infection.  He was 
feeling much better, and the swelling, pain, and erythema had 
subsided.  The improvement of the Veteran's tinea pedis with 
secondary infection was noted, and he was fit to work with 
the present condition of his feet.

The above cited evidence reflects, for the period in 
question, one treatment record, dated in January 1999, shows 
some ulceration of the feet, there is no evidence of systemic 
or nervous manifestations.  There also are no clinical 
findings or other indicia that the disability was 
exceptionally repugnant prior to April 29, 1999.

Instead, the second January 1999 VA outpatient record 
indicates that the Veteran's tinea pedis had improved, and 
all of the treatment records indicate that the affected areas 
of the feet were limited to the interdigital spaces.  
Therefore, while it appears that the Veteran had a constant 
problem with his tinea pedis, this disability was not shown 
to manifest the symptoms or characteristics consistent with a 
50 percent disability rating, prior to April 29, 1999.  Under 
these circumstances, the Board finds that the record presents 
no basis for assignment of a higher schedular rating under 
the applicable rating criteria during the period in question.

Additionally, the Board finds that, at no time prior April 
29,. 1999 was the Veteran's tinea pedis shown to be so 
exceptional or unusual to render the regular schedular 
criteria inadequate for rating the disability, and to warrant 
assignment of any higher rating on an extra-scheduler basis,, 
pursuant to 38 U.S.C.A. § 3.321 (cited to and discussed in 
the April 2009 SSOC).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are 
adequate to rate the disability under consideration, prior to 
April 29, 1999.  The rating schedule fully contemplates the 
described symptomatology, and provides for ratings higher 
than that assigned based on more significant functional 
impairment, should the disability worsen.  Thus, the 
threshold requirement for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's tinea pedis, 
pursuant to Hart, and that the claim for a higher rating, 
prior to April 29, 1999, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for tinea pedis, to include 
on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), 
from April 13, 1998, through April 28, 1999, is denied.


REMAND

Unfortunately the Board finds that further RO action on the 
claim remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this matter.

Initially, the Board notes that additional pertinent 
evidence, consisting of two VA examination reports, dated in 
January 2010 and February 2010, was associated with the 
claims file during the March 2010 Board hearing.  While the 
Veteran submitted a waiver of initial RO review of evidence 
he submitted during the Board hearing, that waiver 
specifically referred only to the three pieces of evidence 
submitted at that time.  The additional examination reports 
are pertinent to the Veteran's claim; however, the RO has not 
considered either report, and there is no waiver of initial 
RO consideration of these reports.  Hence, the Board has no 
alternative but to remand this matter for RO consideration of 
this evidence and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. § 20.1304 (2009).

While this matter is on remand, to ensure that all due 
process requirements are met, the RO should also give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim remaining on appeal.  The 
RO's letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2009) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
consideration of whether a higher rating is warranted on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  For the 
sake of efficiency, the RO should consider the additional 
evidence submitted during the Board hearing, notwithstanding 
the Veteran's waiver of initial RO consideration of this 
evidence.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 50 percent for 
tinea pedis, to include pursuant to 
38 C.F.R. § 3.321, from April 29, 1999, 
that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim remaining 
on appeal in light of all pertinent 
evidence (to particularly include evidence 
submitted during the March 2010 Board 
hearing) and legal authority (to 
particularly include 38 C.F.R. 
§ 3.321(b)(1)).

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


